DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 28 December 2021.

Claims 1-5, 8, 9, 11, 16, 17, 19 and 20 are currently amended, claims 6, 10, 12-15 and 18 are as originally presented and claim 7 is cancelled.
In summary, claims 1-6 and 8-20 are pending in the application.

The amendment of claims 1-5, 8, 9, 11, 16, 17, 19 and 20 has cured the basis for the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 3-6, 7-14, 16 and 17, thus, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 3-6, 7-14, 16 and 17 is hereby withdrawn.

The amendment of the title of the specification is accepted and entered into the record, thus, the objection to the title of the specification is hereby withdrawn.

The terminal disclaimer received 28 December 2021 to obviate the provisionally rejected claims 1 and 19-20 on the ground of nonstatutory double patenting is approved, thus, the provisionally rejected claims 1 and 19-20 on the ground of nonstatutory double patenting as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-6, 8-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U. S. Patent Application Publication 2013/0243255 A1, already of record, hereafter ‘255).

Regarding claim 1 (Currently Amended), Williams teaches an image processing method (‘255, ¶ 0007; image processing method described), comprising: obtaining an image (‘255; ¶ 0007; receiving image data from the capture device); obtaining a feature of a limb of a body (‘255; figs. 3-5; ¶ 0078; texture features to identify limbs from which additional features may be determined - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify limbs; ¶ 0067; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the three-dimensional location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least one feature of a particular limb of a body; the three-dimensional position of j18 of fig. 4 for example, is tracked and updated at real-time rates providing at least one feature of a particular limb of a body) based on the image (‘865; ¶ 0007; receiving image data from the capture device), wherein the limb comprises an upper limb (‘255, fig. 3; elements bp4-bp5 and bp8-bp9; upper limbs; ¶ obtaining, in the limb, two parts and a connection portion (‘255, figs. 3-5; ¶ 0059-0060; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – keypoints j1-j33; select j18 and j20 as the two , wherein the two parts (‘255, figs. 3-5; j18 and j20) are connected through the connection portion (‘255, figs. 3-5; the line between j18 and j20 representing the bone of bp4 with joints j18 and j20 at each end of the bone); obtaining keypoints of the two parts (‘255, figs. 3-5; j18 and j20 represent keypoints of bp4 at the two joints j18 and j20 at each end of the connection portion or bone of body part, the left lower limb designated as bp4); obtaining position information of the keypoints of the two parts (‘255; figs. 3-5; ¶ 0067; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least one feature of a particular limb of a body; the three-dimensional position of j18 and j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least one feature of a particular limb of a body providing position information of the keypoints of the two parts); determining, based on the position information (‘255; figs. 3-5; ¶ 0067; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least one feature of a particular limb of a body; the three-dimensional position of j18 and j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least one feature of a particular limb of a body providing position information of the keypoints of the two parts), second-type movement information of the connection portion (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - second-type movement information of the limb, left lower arm connection portion of left lower arm connection portion at j20 is tracked as second-type movement information of the limb based on ; and controlling movement of the connection portion of the controlled model (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the limb, left lower arm at j20 tracked as second-type movement information of the limb based on the feature as j20 is an indirectly controlled feature and is indirectly controllable for setting the three-dimensional position of the lower end of the lower arm body part) according to a control mode and the second-type movement information (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - second-type movement information of the limb, left lower arm connection portion of left lower arm connection portion at j20 is tracked as second-type movement information of the limb based on the feature j20 as j20 is also an indirectly controlled feature responsive to limb movements of the upper arm as moving the three-dimensional spatial location of j18 results in the indirect movement of j20; where the second-type control mode is indirectly controlling movement of the connection portion at j20), wherein the control mode comprises direct control (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the  and indirect control (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the limb, left lower arm at j20 tracked as second-type movement information of the limb based on the feature as j20 is an indirectly controlled feature and is indirectly controllable for setting the three-dimensional position of the lower end of the lower arm body part), and the indirect control is achieved by controlling a part in the controlled model corresponding to a part other than a second-type connection portion (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the limb, left lower arm at j20 tracked as second-type movement information of the limb based on the feature as j20 is an indirectly controlled feature and is indirectly controllable for setting the .
Williams discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Williams to be combined into a single arrangement sequenced to satisfy the order required for claim 1.  Additionally, the following list is the Examiner’s mapping of terms of the instant application to the terms used in the Williams prior art reference:
First-type movement information; directly controlling movement of a connection portion
First-type rotation information; directly controlling rotation of a connection portion
First-type control mode; directly controlling movement of a connection portion
First-type connection portion; includes the elbow and the knee
Second-type movement information; indirectly controlling movement of a connection portion
Second-type control mode; indirectly controlling movement of the connection portion
Second-type connection portion; includes the wrist and the ankle
Second-type rotation information; indirectly controlling rotation of a connection portion
Keypoint = location or position of a joint in fig. 7 of instant application except for keypoint 7 which is at the center of the body/spine
connection portion = joint
shank = one or more bones in a hierarchical chain of the skeletal representation of a body
feature = three-dimensional location or position of the joints associated with body parts bp1-bp14 of Williams figs. 3-5.

Regarding claim 2 (Currently Amended), Williams teaches the method according to claim 1 and further teaches wherein determining the first-type movement information of the limb based on the feature comprises: detecting position information of a keypoint of the limb in the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least one feature of a particular limb of a body; the three-dimensional position of j18 or j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least one feature of a particular limb of a body providing position information of the keypoints of the limb); and determining the first-type movement information according to the position information of the keypoint of the limb (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the limb, left upper arm connection portion and left lower arm connection portion at j18 is tracked as first-type movement information of the limb based on the feature as j18 is a directly controlled feature with the assumption that the torso is essentially stationary in this example and we are dealing with limb movements only as the three-dimensional spatial location of j18 is also movable through torso movements).

Regarding claim 3 (Currently Amended), Williams teaches the method according to claim 2 and further teaches the method as further comprising: obtaining a body skeleton from features of the body based on the image (‘255; figs. 4 and 5; ¶ 0056-0065; a model representing a human target may include a plurality of rigid and/or deformable body parts, wherein some body parts may represent a corresponding anatomical body part of the human target. Further, each body part of the model may include one or more structural members (i.e., "bones" or skeletal parts), with joints located at the intersection of adjacent bones. It is to be understood that some bones may correspond to anatomical bones in a human target and/or some bones may not have , and detecting position information of a keypoint of [[a]] the body skeleton in the image (‘255; figs. 3-5; ¶ 0067; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least one feature of a particular limb of a body; the three-dimensional position of keypoints j18 or j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least one feature of a particular limb of a body providing position information of the keypoints of the limb); and wherein obtaining the feature of the limb of the body based on the image comprises: determining the position information of the keypoint of the limb based on the position information of the keypoint of the body skeleton (‘255; figs. 3-5; ¶ 0067; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least one feature of a particular limb of a body; the three-dimensional position of keypoints j18 or j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least one feature of a particular limb of a body providing position information of a keypoint of the limb representing a feature of the limb).

In regard to claim 4 (Currently Amended), Williams teaches the method according to claim 3 and further teaches wherein determining the first-type movement information according to the position information of the keypoint of the limb comprises: determining a position box comprising a first part of the limb in the image according to the position information of the keypoint of the limb (‘255; fig. 3, element bp4; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; keypoints j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31 – select j20 for example); detecting position information of a keypoint of the first part based on the position box (‘255; fig. 3, element bp4; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; keypoints j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31 – select j20 for example; figs. 3-5; ¶ 0067; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least one feature of a particular limb of a body; the three-dimensional position of 

Regarding claim 5 (Currently Amended), Williams teaches the method according to claim 4 and further teaches wherein72VL-322501 determining the position box comprising the first part of the limb in the image according to the position information of the keypoint of the limb comprises: determining a position box comprising a hand in the image according to position information of a hand keypoint (‘255; fig. 3, element bp3; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; keypoints j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31 – select j20 for example – the left hand wrist joint); detecting the position information of the keypoint of the first part based on the position box comprising the first part of the limb comprises: detecting, based on the position box comprising the hand (‘255; fig. 3, element bp3; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; keypoints j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31 – select j20 for example – the left hand wrist joint), position information of a keypoint corresponding to a finger joint and/or position information of a keypoint corresponding to a fingertip on the hand (‘255; fig. 15; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; keypoints j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31); and obtaining the first-type movement information of the first part based on the position information of the keypoint of the first part comprises: obtaining movement information of a finger of the hand based on the position information of the keypoint corresponding to the finger joint and/or the position information of the keypoint corresponding to the fingertip on the hand (‘255; figs. 3-5 and 15; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information). 

In regard to claim 6 (Original), Williams teaches the method according to claim 3 and further teaches wherein determining the first-type movement information of the limb based on the feature further comprises: determining first-type movement information of a second part of the limb according to the position information of the keypoint of the limb (‘255, figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the limb – select j18 as the second part of the limb) according to the position information of the keypoint of the limb (‘255, figs. 3-5; ¶ 0059-0060; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – keypoints j1-j33 – select j18 as the second part of the limb).

Claim 7 (Cancelled).

In regard to claim 8 (Currently Amended), Williams teaches the method according to claim [[7]]1 and further teaches the method as further comprising: determining the second-type movement information of the connection portion according to features of at least two parts and a first movement constraint condition of the connection portion, wherein the at least two parts comprise the two parts connected through the connection portion[[;]] (‘255, figs. 3-5; ¶ 0059-0060; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – keypoints j1-j33; select j18 and j20 as 

Regarding claim 9 (Currently Amended), Williams teaches the method according to claim 8 and further teaches wherein controlling the movement of the connection portion of the controlled model according to the control mode and the second-type movement information comprises: determining [[a]] the control mode of controlling the connection portion according to a type of the connection portion (‘255, figs. 3-5; ¶ 0124; ¶ 0140; axial rotation of the limb – constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints associated with the connector and their adjacent body parts where the various types of joints determine specific control modes determined by the connector under consideration); and controlling the movement of the connection portion of the controlled model according to the control mode and the second-type movement information (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - second-type movement information of the limb, left lower arm connection portion of left lower arm connection portion at j20 is tracked as second-type movement information of the limb based on the feature j20 as j20 is also an indirectly controlled feature responsive to limb movements of the upper arm as moving the three-dimensional spatial location of j18 results in the indirect movement of j20; where the second-type control mode is indirectly controlling movement of the connection portion at j20).

In regard to claim 10 (Original), Williams teaches the method according to claim 9 and further teaches wherein determining the control mode of controlling the connection portion according to the type of the connection portion comprises: in response to that the connection portion is a first-type connection portion (‘255; figs. 3-5; first-type connection portion of the limb, left upper arm connection portion at j18 is a first-type connection portion as defined in the specification of the instant application as it includes the elbow), determining that the control mode is a first-type control mode (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the limb, left upper arm connection portion and left lower arm connection portion at j18 is tracked as first-type movement information of the limb based on the feature as j18 is a directly controlled feature with the assumption that the torso is essentially stationary in this example and we are dealing with limb movements only as the three-dimensional spatial location of j18 is also movable through torso movements), wherein the first-type control mode is used for directly controlling movement of a connection portion (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the limb, left upper arm connection portion and left lower arm connection portion at j18 is tracked as first-type movement information of the limb based on the feature as j18 is a directly controlled feature with the assumption that the torso is essentially stationary in this example and we are dealing with limb movements only as the three-dimensional spatial location of j18 is also movable through torso movements) in the controlled model corresponding to the first-type connection portion (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may 

In regard to claim 11 (Currently Amended), Williams teaches the method according to claim 9 and further teaches wherein determining the control mode of controlling the connection portion according to the type of the connection portion comprises: in response to that the connection portion is [[a]] the second-type connection portion (‘255; figs. 3-5; second-type connection portion of the limb, left lower arm connection portion at j20 is a second-type connection portion as defined in the specification of the instant application as it includes the wrist), determining that the control mode is a second-type control mode (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the limb, left lower arm at j20 tracked as second-type movement information of the limb based on the feature as j20 is an indirectly controlled feature and is indirectly controllable for setting the three-dimensional position of the lower end of the lower arm body part), wherein the second-type control mode is used for indirectly 

Regarding claim 12 (Original), Williams teaches the method according to claim 11 and further teaches wherein controlling the movement of the connection portion of the controlled model according to the control mode and the second-type movement information comprises: in response to that the control mode is the second-type control mode (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - second-type movement information of the limb, left lower arm connection portion of left lower arm connection portion at j20 is tracked as second-type movement information of the limb based on the feature j20 as j20 is also an indirectly controlled feature responsive to limb movements of the upper arm as moving the three-dimensional spatial location of j18 results in the indirect movement of j20; where the second-type control mode is indirectly controlling movement of the a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – keypoints j1-j33; consider the joint chain j2, j18 and j20, which are also three keypoints and allow axial rotation of the whole arm limb at j2 which directly rotates j18 and indirectly rotates j20); adjusting movement information of the drawing portion according to the first-type rotation information (‘255, figs. 3-5; ¶ 0059-0060; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – keypoints j1-j33; consider the joint chain j2, j18 and j20, which are also three keypoints and allow axial rotation of the whole arm limb at j2 which directly rotates j18, first-type rotation information, and indirectly rotates j20); and controlling movement of the drawing portion in the controlled model by using the adjusted movement information of the drawing portion (‘255, figs. 3-5; ¶ 0059-0060; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – keypoints j1-j33; consider the joint chain j2, j18 and j20, which are also three keypoints and allow axial rotation of the whole arm limb at j2 which directly rotates j18, first-type rotation a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – keypoints j1-j33; consider the joint chain j2, j18 and j20, which are also three keypoints and allow axial rotation of the whole arm limb at j2 which directly rotates j18, first-type rotation information, and indirectly rotates j20; second-type rotation information; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the limb, left lower arm at j20 tracked as second-type movement information of the limb based on the feature as j20 is an indirectly controlled feature and is indirectly controllable for setting the three-dimensional position of the lower end of the lower arm body part by movement of the upper limb which is other than a second-type connection portion).

Regarding claim 13 (Original), Williams teaches the method according to claim 12 and further teaches the method as further comprising: obtaining, by decomposing the second-type movement information, second-type rotation information of the second-type connection portion rotating relative to the drawing portion (‘255, figs. 3-5; ¶ 0124; ¶ 0140; axial rotation of the limb a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – keypoints j1-j33; consider the joint chain j2, j18 and j20, which are also three keypoints and allow axial rotation of the whole arm limb at j2 which directly rotates j18, first-type rotation information, and indirectly rotates j20; second-type rotation information).

In regard to claim 14 (Original), Williams teaches the method according to claim 12 and further teaches wherein the first-type connection portion comprises an elbow (‘255;figs. 3-5; ¶ 0078; ¶ 0097; ¶ 0117; elbow; j18) and a knee (‘255;figs. 3-5; ¶ 0078; ¶ 0097; ¶ 0117; elbow, j24); the second-type connection portion comprises a wrist (‘255;figs. 3-5; ¶ 0078; ¶ 0097; ¶ 0117; wrist; j20) and an ankle (‘255;figs. 3-5; ¶ 0078; ¶ 0097; ¶ 0117; ankle, j26); in response to 

Regarding claim 15 (Original), Williams teaches the method according to claim 1 and further teaches wherein obtaining the feature of the limb of the body based on the image comprises: obtaining a first 2-Dimensional (2D) coordinate of the limb based on a 2D image (‘255; ¶ 0044-0045; obtaining a two-dimensional (2-D) pixel area of the captured scene, using an RBG camera); and determining the first-type movement information of the limb based on the feature comprises: obtaining a first 3-Dimensional (3D) coordinate corresponding to the first 2D coordinate based on the first 2D coordinate and a conversion relation from a 2D coordinate to a 3D coordinate (‘255; ¶ 0044-0045; a depth camera that may capture the depth image of a scene where each pixel in the 2-D pixel area may represent a depth value such as a length or distance in, for example, centimeters, millimeters, or the like of an object in the captured scene from the camera).

In regard to claim 16 (Currently Amended), Williams teaches the method according to claim 1 and further teaches wherein obtaining the feature of the limb of the body based on the image comprises: obtaining a body skeleton from features of the body based on the image (‘255; figs. 4 and 5; ¶ 0056-0065; a model representing a human target may include a plurality of rigid , and obtaining a second 3D coordinate of a skeleton keypoint of the limb based on a 3D image (‘255; figs. 3-5; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body, select j18 as the second 3D coordinate of a skeleton keypoint of the limb based on a 3D image); and determining the first-type movement information of the limb based on the feature comprises: obtaining a third 3D coordinate based on the second 3D coordinate (‘255; figs. 3-5; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body, select j2 as the third 3D coordinate of a skeleton keypoint of the limb based on a 3D image).

Regarding claim 17 (Currently Amended), Williams teaches the method according to claim 16 and further teaches wherein obtaining the third 3D coordinate based on the second 3D coordinate comprises: adjusting, based on the second 3D coordinate, a 3D coordinate of [[a]] the skeleton keypoint of the limb corresponding to an occluded portion in the 3D image, to obtain the third 3D coordinate (‘255; figs. 3-5; ¶ 0080-0081; ¶ 0108-0115; missing joint data may be grown using the body-part/player index stored for each pixel, described above with respect to FIG. 6. The growth expert may begin by searching for pixels having neighboring pixels with a different body-part/player index. These may be considered "edge" pixels, i.e., frontiers along which values may optionally be propagated. Growing the pixel values may include growing into either "unknown" or "known" pixels. For "unknown" pixels, the body-part/player index value, for example, may have been zero before, but may now have a non-zero neighboring pixel. In such a case, the four direct neighboring pixels may be examined, and the neighboring pixel having an observed depth value more closely resembling that of the pixel of interest may be selected and assigned to the pixel of interest).

Regarding claim 19 (Currently Amended), Williams teaches an image device (‘255; fig. 19B; ¶ 0172), comprising: a memory (‘255; fig. 19B, element 722; ¶ 0172; RAM and ROM memory) storing computer executable instructions (‘255; ¶ 0174); and a processor (‘255; fig. 19B, element 759; ¶ 0172) coupled to the memory (‘255; fig. 19B, element 759; ¶ 0172), wherein the processor (‘255; fig. 19B, element 759; ¶ 0172) is configured to: obtain an image (‘255; ¶ 0007; receiving image data from the capture device); obtain a feature of a limb of a body (‘255; figs. 3-5; ¶ 0078; texture features to identify limbs from which additional features may be determined - Exemplar, which is a known technique for receiving a two-dimensional depth three-dimensional position of every tracked point. In embodiments, the present system may track the three-dimensional location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least one feature of a particular limb of a body; the three-dimensional position of j18 of fig. 4 for example, is tracked and updated at real-time rates providing at least one feature of a particular limb of a body) based on the image (‘865; ¶ 0007; receiving image data from the capture device), wherein the limb comprises an upper limb (‘255, fig. 3; elements bp4-bp5 and bp8-bp9; upper limbs; ¶ 0058-0059) and/or a lower limb (‘255, fig. 3; elements bp11-bp14; lower limbs; ¶ 0058-0059); determine first-type movement information of the limb based on the feature (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the limb, left upper arm connection portion and left lower arm connection portion at j18 is tracked as first-type movement information of the limb based on the feature as j18 is a directly controlled feature with the assumption that the torso is essentially stationary in this example and we are dealing with limb movements only as the three-dimensional spatial location of j18 is also movable through torso movements); [[and]] control movement of the limb of a controlled model according to the first-type movement information[[.]] (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly obtain, in the limb, two parts and a connection portion (‘255, figs. 3-5; ¶ 0059-0060; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – keypoints j1-j33; select j18 and j20 as the two keypoints connected by the structures shown in figs. 3-5 which are part of the limb of claim 1), wherein the two parts (‘255, figs. 3-5; j18 and j20) are connected through the connection portion (‘255, figs. 3-5; the line between j18 and j20 representing the bone of bp4 with joints j18 and j20 at each end of the bone); obtain keypoints of the two parts (‘255, figs. 3-5; j18 and j20 represent keypoints of bp4 at the two joints j18 and j20 at each end of the connection portion or bone of body part, the left lower limb designated as bp4); obtain position information of the keypoints of the two parts (‘255; figs. 3-5; ¶ 0067; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least one feature of a particular limb of a body; the three-dimensional position of j18 and j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least one feature of a particular limb of a body providing position information of the keypoints of the two parts); determine, based on the position information (‘255; figs. 3-5; ¶ 0067; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least one feature of a particular limb of a body; the three-dimensional position of j18 and j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least one feature of a particular limb of a body providing position information of the keypoints of the two parts), second-type movement information of the connection portion (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - second-type movement information of the limb, left lower arm connection portion of left lower arm connection portion at j20 is tracked as second-type movement information of the limb based on the feature j20 as j20 is also an indirectly controlled feature responsive to limb movements of the upper arm as moving the three-dimensional spatial location of j18 results in the indirect movement of j20); and control movement of the connection portion of the controlled model (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the limb, left lower arm at j20 tracked as second-type movement information of the limb based on the feature as j20 is an indirectly controlled feature and is indirectly controllable for setting the three-dimensional position of the lower end of the lower arm body part) according to a control mode and the second-type movement information (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - second-type movement information of the limb, left lower arm connection portion of left lower , wherein the control mode comprises direct control (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the limb, left upper arm at j18 tracked as first-type movement information of the limb based on the feature as j18 is a directly controlled feature and is directly controllable for setting the three-dimensional position of the lower end of the upper arm and the upper end position of the lower arm body parts) and indirect control (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the limb, left lower arm at j20 tracked as second-type movement information of the limb based on the feature as j20 is an indirectly controlled feature and is indirectly controllable for setting the three-dimensional position of the lower end of the lower arm body part), and the indirect control is achieved by controlling a part in the controlled model corresponding to a part other than a second-type connection portion (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the limb, left lower arm at j20 tracked as second-type movement information of the limb based on the feature as j20 is an indirectly controlled feature and is indirectly controllable for setting the three-dimensional position of the lower end of the lower arm body parts by movement of the upper limb which is other than a second-type connection portion).
Williams discloses the above elements of claim 19 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Williams to be combined into a single arrangement sequenced to satisfy the order required for claim 19. Additionally, the following list is the Examiner’s mapping of terms of the instant application to the terms used in the Williams prior art reference:
First-type movement information; directly controlling movement of a connection portion
First-type rotation information; directly controlling rotation of a connection portion
First-type control mode; directly controlling movement of a connection portion
First-type connection portion; includes the elbow and the knee
Second-type movement information; indirectly controlling movement of a connection portion
Second-type control mode; indirectly controlling movement of the connection portion

Second-type rotation information; indirectly controlling rotation of a connection portion
Keypoint = location or position of a joint in fig. 7 of instant application except for keypoint 7 which is at the center of the body/spine
connection portion = joint
shank = one or more bones in a hierarchical chain of the skeletal representation of a body
feature = three-dimensional location or position of the joints associated with body parts bp1-bp14 of Williams figs. 3-5.

In regard to claim 20 (Currently Amended), Williams teaches a non-transitory computer storage medium (‘255; fig. 19B, elements 738, 753 and 754; ¶ 0173) storing computer executable instructions (‘255; ¶ 0174) that are executed by a processor (‘255; fig. 19B, element 759; ¶ 0172) to: obtain an image (‘255; ¶ 0007; receiving image data from the capture device); obtain a feature of a limb of a body (‘255; figs. 3-5; ¶ 0078; texture features to identify limbs from which additional features may be determined - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify limbs; ¶ 0067; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the three-dimensional location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least one feature of a particular limb of a body; the three-dimensional position of j18 of fig. 4 for example, is tracked and updated at real-time rates providing at least one feature of a particular limb of a body) based on the image (‘865; ¶ 0007; receiving image data from the capture device), wherein the limb comprises an upper limb (‘255, fig. 3; elements bp4-bp5 and bp8-bp9; upper limbs; ¶ 0058-0059) and/or a lower limb (‘255, fig. 3; elements bp11-bp14; lower limbs; ¶ 0058-0059); determine first-type movement information  obtain, in the limb, two parts and a connection portion (‘255, figs. 3-5; ¶ 0059-0060; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – keypoints j1-j33; select j18 and j20 as the two keypoints connected by the structures shown in figs. 3-5 which are part of the limb of claim 1), wherein the two parts (‘255, figs. 3-5; j18 and j20) are connected through the connection portion (‘255, figs. 3-5; the line between j18 and j20 representing the bone of bp4 with joints j18 and j20 at each end of the bone); obtain keypoints of the two parts (‘255, figs. 3-5; j18 and j20 represent keypoints of bp4 at the two joints j18 and j20 at each end of the connection portion or bone of body part, the left lower limb designated as bp4); obtain position information of the keypoints of the two parts (‘255; figs. 3-5; ¶ 0067; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least one feature of a particular limb of a body; the three-dimensional position of j18 and j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least one feature of a particular limb of a body providing position information of the keypoints of the two parts); determine, based on the position information (‘255; figs. 3-5; ¶ 0067; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body thus providing at least one feature of a particular limb of a body; the three-dimensional position of j18 and j20 of fig. 4 for example, are tracked and updated at real-time rates providing at least one feature of a particular limb of a body providing position information of the keypoints of the two parts), second-type movement information of the connection portion (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - second-type movement information of the limb, left lower arm connection portion of left lower arm connection portion at j20 is tracked as second-type movement information of the limb based on the feature j20 as j20 is also an indirectly controlled feature responsive to limb movements of the upper arm as moving the three-dimensional spatial location of j18 results in ; and control movement of the connection portion of the controlled model (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the limb, left lower arm at j20 tracked as second-type movement information of the limb based on the feature as j20 is an indirectly controlled feature and is indirectly controllable for setting the three-dimensional position of the lower end of the lower arm body part) according to a control mode and the second-type movement information (‘255; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - second-type movement information of the limb, left lower arm connection portion of left lower arm connection portion at j20 is tracked as second-type movement information of the limb based on the feature j20 as j20 is also an indirectly controlled feature responsive to limb movements of the upper arm as moving the three-dimensional spatial location of j18 results in the indirect movement of j20; where the second-type control mode is indirectly controlling movement of the connection portion at j20), wherein the control mode comprises direct control (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the  and indirect control (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the limb, left lower arm at j20 tracked as second-type movement information of the limb based on the feature as j20 is an indirectly controlled feature and is indirectly controllable for setting the three-dimensional position of the lower end of the lower arm body part), and the indirect control is achieved by controlling a part in the controlled model corresponding to a part other than a second-type connection portion (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14; figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the limb, left lower arm at j20 tracked as second-type movement information of the limb based on the feature as j20 is an indirectly controlled feature and is indirectly controllable for setting the three-dimensional position of the lower end of the lower arm body part by movement of the upper limb which is other than a second-type connection portion).
Williams discloses the above elements of claim 20 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Williams to be combined into a single arrangement sequenced to satisfy the order required for claim 20. Additionally, the following list is the Examiner’s mapping of terms of the instant application to the terms used in the Williams prior art reference:
First-type movement information; directly controlling movement of a connection portion
First-type rotation information; directly controlling rotation of a connection portion
First-type control mode; directly controlling movement of a connection portion
First-type connection portion; includes the elbow and the knee
Second-type movement information; indirectly controlling movement of a connection portion
Second-type control mode; indirectly controlling movement of the connection portion
Second-type connection portion; includes the wrist and the ankle
Second-type rotation information; indirectly controlling rotation of a connection portion
Keypoint = location or position of a joint in fig. 7 of instant application except for keypoint 7 which is at the center of the body/spine
connection portion = joint
shank = one or more bones in a hierarchical chain of the skeletal representation of a body
feature = three-dimensional location or position of the joints associated with body parts bp1-bp14 of Williams figs. 3-5.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U. S. Patent Application Publication 2013/0243255 A1, already of record, hereafter ‘255) as applied to claims 1-6, 8-17, 19 and 20 above, and in view of Matsumiya et al. (U. S. Patent 10,022,628 B1, already of record, hereafter ‘628).

Regarding claim 18 (Original), Williams teaches the method according to claim 1 but does not teach wherein the first-type movement information comprises a quaternion.
Matsumiya, working in the same field of endeavor, however, teaches wherein the first-type movement information comprises a quaternion (‘628; col. 10, ln. 45-54; the game engine 102 may use the character movement engine 110 to determine the initial position of the movable character. Determining the initial position of the movable character can include determining a position of a number of joints of the character or a position of number of joints of a skeleton of the character. Further, determining the initial position of movable character can include determining a rotation of the joints of the character, such as a quaternion rotation) for the benefit of the increased computational efficiency provided by the compactness of rotation representations as expressed in quaternion form.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Matsumiya for representing movement information comprising a quaternion with the image processing methods taught by Williams for the benefit of the increased computational efficiency provided by the compactness of rotation representations as expressed in quaternion form.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-20 have been considered but are not persuasive because the arguments apply to the amended claims and do not reflect the current citations used from the current prior art to formulate the rejection presented above where additional material has been added to clarify the Examiner’s position and to cover the features newly added in the amendment.

The Applicant’s arguments filed 28 December 2021 are primarily based upon the amended claim features incorporated into independent claims 1, 19 and 20.

The Examiner respectfully requests that Applicant look to the Office Action provided above wherein the amended claims have now been examined and addressed with additional material from the Williams prior art reference and additional Examiner comments.

Independent claims 1, 19 and 20 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 2-6 and 8-18 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection section above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571)270-1883.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2613